‘department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date vil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s ifyou have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 itty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s date date employer id number contact person id number contact telephone number contact fax number uil ‘ department of the treasury internal_revenue_service rs p o box i cincinnati oh legend k state m name n ensemble name p date q label name r year s year t name v dollars amount w dollars amount x dollars amount y dollars amount z dollars amount dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues are you operated exclusively for one or more exempt purposes described in sec_501 of the code no for the reasons stated below do you operate for a public purpose instead of a substantial private purpose no for the reasons stated below letter rev catalog number 47630w facts you were incorporated in the state of k on p the third paragraph of your articles of incorporation states your purpose as follows the corporation is formed to manage and produce the artistic works of m and collaborating artists the works include compositions concerts recordings publications and education workshops by m and collaborating artists m is a musician who will be involved in composing producing directing and performing the works in collaboration with other composers producers directors performers musicians and artists your articles of incorporation also state the lawful public or quasi-public objective which each business_purpose will achieve is to expose the public to the artistic work of m and collaborating artists the work is experimental music not purposed for the commercial music market so the public would not otherwise receive the cultural value of exposure to this artistic work you also added a provision to the eighth paragraph in your articles of incorporation stating you are organized exclusively for charitable religious educational and scientific purposes including making distributions to organizations that are exempt under sec_501 of the code however per the eighth paragraph wording this language does not expand or alter your purposes or powers in the third paragraph sec_1 of your bylaws states that your purpose is to manage and produce the artistic works of m m is one of your directors as well as your artistic director sec_2 of your bylaws states the artistic director of the organization shall be a director during their term as artistic director sec_2 states any director other than the artistic director may be removed from office with or without cause at any annual or special meeting of the board_of directors by the affirmative vote of two-thirds of directors then in office sec_3_2 of your bylaws indicates that all officers shall be elected for a term of three years other than the artistic director finally sec_3_9 explains that the artistic director is responsible for your projects and artistic direction you were formed to manage and produce the works of m and collaborating artists your website states you are a not-for-profit organization for managing and producing the works of m and there is a quote from one of your board members that says i am very excited and honored to support m’s work and that of this organization your activities include presenting telematic and other types of contemporary art music to the public through public performances education programs and workshops commissioning of new works and distributing recordings and scores of music telematics music consists of a collaboration of artists in different cities performing together via the internet so performances are taking place in multiple cities at the same time your activities are based in k and occasionally extend to other domestic and international locations as well as online venues you stated that while this type of contemporary music has great artistic merit it is not often commercially available so you try to expose the public to it creating music compositions makes up of your activities you commission new works of contemporary art music from musicians composers and collaborating artists when creating music compositions you commission m and collaborating artists to compose the pieces make and print the score and parts for performers and do the computer programming and instrument building specific to the pieces the newly letter rev catalog number 47630w commissioned works are either performed and or recorded by you and are presented to the public through public performances or the release of recordings and or scores the public presentation of music at concerts also makes up of your activities and involves booking concert venues coordinating with co-presenting organizations hiring performers marketing making and printing concert programs technical support and site visits your website contains links to localized non-telematic works and a page for information on telematic works you instruct those visiting your website to contact you for more information on presenting those projects and commissioning new work you also have an ensemble the n that is one of your programs it is an k city based experimental music large ensemble created bv co- artistic directors m conductor composer and t bassist composer the n large film multimedia and the n is the k site- via the internet by t m and at times of the group m along with collaborating composers at times writes solo and chamber works for n and musicians internationally n has created an album and it was released under the q label the cd is available at concerts and on the q website your third activity presenting educational programs and workshops makes up of your activities and includes the same activities as concert presentation it may also include private lessons master classes and teaching residencies related to contemporary art music your website contains information about your private lessons the lessons are open to all ages and ability levels and are offered in home in k or online internationally instrumental lessons include performance improvisation composition listening history and theory music from m n and downtown k aesthetics are integrated into the pedagogy students are eligible for individual workshops with n musicians you may provide scholarships to your education programs in the future based upon merit and financial need these three activities have been active in the career of m since r your final activity of documenting and distributing recordings of the music accounts for the remaining of your activities you create audio and or video recordings of new and or existing works of contemporary art music this activity includes making recordings at concerts and recording studios post production manufacturing in physical and digital format distribution and archiving the publication and distribution of music scores and writings includes making the scores and writings editing manufacturing in physical and digital format distribution and archiving you provide recording equipment and production equipment and you hire individuals to record master edit and produce the recordings you also produce printed publications such as scores of newly commissioned works the manufacturing and distribution are new activities but the making post production editing and archiving of recording music scores and writings have been active in the career of m since r any music that you distribute will be done so through your online store or at performances you will not sell to any commercial retailers and any proceeds from your sales will be used for your future activities your artistic director m in consultation with the board_of directors selects the works to document commission or distribute you state that in the past you have documented commissioned and distributed works of other artists in addition to m and you will continue to do so however outside of the individuals listed as part of n no one else’s work was mentioned or documented you will compensate any artists that you commission for a work for their time spent your works that you commission will include a recording of the performance of the work and you will own the copyrights to these recordings ownership of the copyright to the composition will be negotiated between you and the artist you state that if the artist retains the rights to the composition you and the public still benefit from the copyright to the recording of the work you will pay the appropriate license fees at market rate for any instance in which you document and distribute works where you do not own the copyright to the composition any music you distribute will be distributed through your online store or at performances any proceeds from sales will be used for your future activities letter rev catalog number 47630w your funding comes from private donations government grants private grants corporate sponsorship ticket sales and merchandise sales you also receive receipts from services performed for your education programs you compensate artists for artist fees and travel_expenses associated with performances you will compensate m and collaborating artists for artist fees commissioning fees merchandise fees travel_expenses and conducting education sessions you will also compensate individuals for performing administrative services the compensation terms are negotiated based on professional experience market rate and the size of the total project budget additionally you may contract with for-profit entities such as sound technicians and lighting technicians to assist in the production of artistic works you did not provide any contracts or documentation between you and mln t or any other artists regarding how fees were negotiated or established in s your professional fees consisted of approximately x dollars in artist fees paid to artists and musicians for participation in performances y dollars for studio rental fees and fees paid to professionals who provided audio and video recording of the performances z dollars in education fees paid to artists for giving lessons to students v dollars for transportation fees and w dollars in miscellaneous expenses such as production fees and bank fees you expect your expenses in future years to be similar you may also use your funds to produce the works of m and collaborating artists the artists will maintain the intellectual_property rights to the works law sec_501 of the internal_revenue_code provides in part for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable religious or educational_purposes where no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized and operated exclusively for exempt purposes under sec_501 of the code unless it serves a public rather than a private interest thus an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_55_231 1955_1_cb_72 held that an organization whose primary purpose was to promote the circulation of books of one of its incorporators and whose activities consisted of purchasing such works and making them available for public use was not organized and operated exclusively for educational_purposes within the meaning of sec_501 revrul_66_46 1966_1_cb_133 held a nonprofit organization which is formed to promote public appreciation of group harmony singing and to educate its members and the general_public in this type of music is exempt from federal_income_tax under sec_501 c of the internal_revenue_code of letter rev catalog number 47630w revrul_67_392 1967_2_cb_191 held that a nonprofit organization which encourages and promotes the advancement of young musical artists by conducting weekly workshops sponsoring public concerts by the artists and securing paid engagements for the artists to improve their professional standing may be exempt from federal_income_tax under sec_501 of the internal_revenue_code of in carrying out its purposes the organization works with musicians and singers who are interested in acquiring concert experience the organization conducts weekly workshop sessions for training artists in concert technique and also sponsors public concerts by the artists these concerts are designed to introduce the artists to the public to help them establish themselves professionally and also to improve the musical appreciation of the public a further activity of the organization is securing bookings for the artists at no charge revrul_79_369 1979_2_cb_226 held that an organization created to develop and promote an appreciation of contemporary symphonic and chamber music by recording and selling primarily to educational institutions new works of unrecognized composers as well as neglected works of more established composers was exempt from tax under sec_501 of the code compositions to be recorded by the organization were selected by an editorial board the members of the editorial board were appointed by the president of the organization the board was comprised of recognized experts in the contemporary music field none of whose works may be considered for recording members of the board are replaced every two years to insure selection of a broad range of compositional styles selections are made based upon the quality of the work rather than any potential for profit in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 71_tc_661 the petitioner published and sold books that its founder wrote the tax_court found that the organization's actual purpose was to benefit the founder by publishing his books and promoting his theories even if the publication of his books in part furthered religious or educational_purposes petitioner would still not qualify for exemption under sec_501 because a substantial part of its activity benefited him personally in wendy l parker rehabilitation foundation inc petitioner v commissioner tcmemo_1986_348 the tax_court upheld the service's position that a foundation formed to aid coma victims including a family_member of the founders was not entitled to recognition of exemption approximately of the organization's net_income was expected to be distributed to aid the family coma victim the court found that the family coma victim was a substantial beneficiary of the foundation's activities in salvation navy inc v commissioner of internal revenue tcmemo_2002_275 the tax_court found that one of the reasons why the organization did not qualify for exemption from federal_income_tax was because it could not prove that it was not organized to serve the private interests of its founder application of law you are not as described in sec_501 of the code because you are not operated exclusively for exempt purposes sec_1_501_c_3_-1 you were formed to manage and produce the artistic works of m and collaborating artists as well as to expose the public to the artistic work of m and collaborating artists per sec_1_501_c_3_-1 you are not operated exclusively for exempt purposes because you do not engage exclusively in activities that accomplish one or more exempt purposes your letter rev catalog number 47630w activities are primarily for the benefit of m and artists who collaborate with m any educational activities are secondary to managing and supporting the works of m you have not established that you are not organized and operated for the benefit of the private interests of your artistic director m more than an insubstantial amount of your activities are directed at promoting the work and career of m per sec_1_501_c_3_-1 you are therefore not organized and operated exclusively for exempt purposes under sec_501 of the code because you serve private rather than public interests you are like the organization in revrul_79_369 in that you are trying to promote an appreciation of music however unlike the organization in revrul_79_369 the works that you commission record and distribute are not selected by a board_of recognized experts in the field whose work may not be considered for commissions or recording as artistic director m is responsible for your projects and artistic direction your artistic director m selects the works to document commission or distribute in consultation with the board_of directors m and collaborating artists will be compensated for artist fees commissioning fees merchandise fees travel_expenses and conducting education sessions per your bylaws m as your artistic director is a director of the organization during her term as artistic director and cannot be removed from office with or without cause while you state that in the past you have documented commissioned and distributed works of other artists in addition to m and you will continue to do so your website is focused on the works of m and n you are therefore like the organization in wendy l parker rehabilitation foundation inc petitioner v commissioner in that you were primarily formed to promote and benefit one of your founders who is your artistic director and has control_over your projects and direction you are similar to the organization in revrul_55_231 in that you are not operated exclusively for educational_purposes because you are purchasing your educational materials your music from one of your founders who is also your artistic director and making it available to the public like the organization in christian manner international inc v commissioner of internal revenue your purpose is to mainly commission record and distribute the works of your artistic director although you indicated that you will also commission works from other artists your organizing document clearly states that you were formed to manage and produce the artistic works of m and collaborating artists the works include compositions concerts recordings publications and education workshops by m and collaborating artists while collaborating artists are mentioned your focus is on m your artistic director although your music in part furthers an educational purpose you do not qualify for exemption because a more than insubstantial part of your activities benefit m personally as in salvation navy inc v commissioner of internal revenue you have not proven that you were not organized to serve the private interests of your artistic director m similar to above while you are like the organization in revrul_67_392 in that you promote the advancement of music by conducting educational programs and workshops and holding public performances you are not focused on advancing young musical artists as in the rev_rul the activities of the organization in revrul_67_392 are geared at advancing young musical artists while your activities are geared toward advancing m n and t you were formed to promote and manage m you have an ensemble the n that is one of your programs and was created by co-artistic directors m conductor composer and t bassist composer your website is focused on promoting the activities of m and n not various young artists trying to improve their professional standing finally while you are similar to the organization in revrul_66_46 in that you are trying to increase the public’s appreciation of the arts you are mainly promoting the work of m one of your founders and your letter rev catalog number 47630w artistic director per better business bureau of washington d c inc v united_states the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes although many of your activities are educational in nature you were formed for a non-exempt purpose to manage and produce the artistic works of m and collaborating artists therefore you do not qualify for exemption under sec_501 of the code your position you stated that your performances further your exempt_purpose by exposing the public to artistic works they would otherwise not be exposed to you feel that the creation of new recordings and scores furthers your exempt_purpose by documenting performances that the public can have access to and listen to in their own homes you state that your educational programs and workshops further your exempt_purpose by educating the public about the music and giving students the ability to learn about and perform the music and to become more culturally aware citizens you commission new works from artists that you believe are capable of creating works of artistic merit that would benefit the public through their creation our response to your position you were formed to manage and produce the works of m and collaborating artists a single substantial activity in furtherance of a non-exempt purpose disqualifies an organization from exemption despite the presence of other exempt purposes see better business bureau v united_states supra while some of your activities are educational in nature your activities that involve managing and promoting m one of your founders and your artistic director are not in furtherance of an exempt_purpose as artistic director m may not be removed from office and is responsible for your projects and artistic direction m in consultation with the board_of directors selects the works to document commission or distribute you will compensate any artists that you commission for a work for their time spent and artists may retain ownership of the copyright for the work ownership of the copyright to the composition will be negotiated between you and the artist the benefit to m and the collaborating artists exceeds any public benefit derived from your activities since you operate fora substantial non-exempt purpose you fail to qualify for exemption from federal_income_tax regardless of the number or importance of any truly exempt purposes conclusion based on the information submitted you are not operating exclusively for one or more purposes described in even though some of your activities may be educational and charitable you are sec_501 of the code primarily operating to benefit m and artists who collaborate with m therefore you are not described in sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on letter rev catalog number 47630w e e the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that j prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail internal_revenue_service eo determinations quality assurance room p o box cincinnati oh if you agree street address for delivery service internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it letter rev catalog number 47630w if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
